Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Regarding Claim 2, the recitation "the several most common video enabled smart phone devices" renders the claim indefinite because it is unclear what is considered most common. The limitation is narrative and the claimed range cannot be determined. Appropriate correction is required. 
Regarding Claim 10, the terms "sufficient" (lines 1 and 2) have rendered the claim indefinite because the limitations required by said terms cannot be sufficient for wrapping around the neck of a human wearer. Further, the term "large" (line 2) is also considered indefinite since it is narrative and unspecific. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amacker, US 9,775,426.
Regarding Claim 1, Amacker discloses a harness system [for a video enabled device], comprising: a flat body 130 having a top and a bottom and a front 134 and a back 133 and a left end and a right end; and a projection 136 from the back (133) of said flat body near the top of said flat body (130); and a flexible cord 110 having a fixed end and an adjustable end, wherein both ends of said flexible cord (110) is attached near the top of said flat body (130); and a band 170 or bands attached to the front (134) of said flat body.
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the mobile computer holder disclosed by Amacker (US 9,775,426), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, as best understood, Amacker discloses the harness system of claim 1, [wherein the size and proportions of said body (130) are within the range of the several most common video enabled smart phone devices].
Regarding Claim 3, Amacker discloses the harness system of claim 1, wherein said projection (136) is of such a length as to position the front (134) of said flat body (130) into a vertical orientation (figure 4) [when said projection is positioned against a wearer's upper torso].
Regarding Claim 4, Amacker discloses the harness system of claim 1, wherein said flat body (130) and said projection (136) are constructed of a single piece of flat material shaped into the said flat body and said projection.
Regarding Claim 5, Amacker discloses the harness system of claim 1, wherein the junction of said flat body (130) with said projection (136) is of a flexible material and/or is creased, indented or perforated allowing said projection 
Regarding Claim 6, Amacker discloses the harness system of claim 1, wherein the fixed end of said flexible cord (110) is secured to said projection (136) or to one of these positions on said flat body: to the top or left end or right end or front or back.
Regarding Claim 7, Amacker discloses the harness system of claim 6, wherein a slot 112a-d and/or hole and/or slots and/or holes is/are present in said flat body (130) in a position different from the position where the fixed end of said flexible cord is secured (see figure 6).
Regarding Claim 8, Amacker discloses the harness system of claim 7, wherein said slot (112a-d) and/or hole and/or slots and/or holes is/are sized for a friction fit when said flexible cord (110) is inserted into said slot and/or hole and/or slots and/or holes.
Regarding Claim 9, Amacker discloses the harness system of claim 8, wherein the adjustable end of said flexible cord (110) is inserted into said slot (112a-d) and/or hole and/or slots and/or holes.
Regarding Claim 10, as best understood, Amacker discloses the harness system of claim 1, wherein said flexible cord (110) is of a length [sufficient to wrap around the neck of a large human wearer plus sufficient additional length to permit the wearer to adjust the elevation of a video enabled device attached to 
Regarding Claim 11, Amacker discloses the harness system of claim 1, wherein said band (170) or bands are elastic (vinyl material) or rubber [and are sized to securely grip one of the several most common video enabled smart phone devices].
Regarding Claim 12, Amacker discloses the harness system of claim 1, [wherein the materials of construction are recyclable with the exception of the band or bands].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677